 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA SORENSEN (State Bar No. 250722)
     TERESA ALLEN (State Bar No. 264865)
 3
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Fax: (510) 452-5510
 6
     SANJAY S. SCHMIDT (SBN 247475)
 7   LAW OFFICE OF SANJAY S. SCHMIDT
     1388 Sutter Street, Suite 810
 8
     San Francisco, CA 94109
     Telephone:     (415) 563-8583
 9
     Facsimile:     (415) 223-9717
10
     Attorneys for Plaintiff
11

12                                 UNITED STATES DISTRICT COURT

13                                EASTERN DISTRICT OF CALIFORNIA

14
      JEREMY LAPACHET,                             )
15                                                 )
                     Plaintiff,                    )       Case No. 1:17-cv-01226-DAD-EPG
16            vs.                                  )
                                                   )       STIPULATION AND ORDER RE:
17    CALIFORNIA FORENSIC MEDICAL                  )       “FIRST LOOK” AGREEMENT RE:
      GROUP, INC., TAYLOR FITHIAN,                 )       DEFENDANTS’ FEDERAL RULE OF
18    M.D., LANI ANTONIO, P.A.,                    )       CIVIL PROCEDURE 45 SUBPOENA
      VERONICA BERGHORST, R.N.,                    )
19    JESSAMAE TRINIDAD, R.N.,                     )       SEEKING PLAINTIFF’S MEDICAL
      GRASHIKA DEVENDRA, Psychiatric               )       RECORDS
20    R.N., TABITHA KING, L.V.N.,                  )
      AMARDEEP TAWANA, L.V.N.,                     )       (ECF No. 82)
21    JUDITH ALEJANDRE, L.V.N.                     )
      COUNTY OF STANISLAUS, a                      )
22    municipal corporation, Stanislaus County     )
      Sheriff ADAM CHRISTIANSON, and               )
23    DOES 1-50, Jointly and Severally,            )
                                                   )
24                   Defendants.                   )

25

26
27

28
     Case No. 1:17-cv-01226-DAD-EPG: STIP & ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENA
                                                       1
 1          The parties, by and through their respective attorneys of record, hereby stipulate to the

 2   following order being issued in this matter:

 3      1. On December 6, 2018, Plaintiff’s counsel received a Federal Rule of Civil Procedure 45

 4          subpoena for the Production of Documents which counsel for Defendants served or will

 5          serve by Ronsin Litigation Support Services on the following entity:

 6                  A.     Custodian of Records: Department of Health Care Services/Medi-Cal

 7                         seeking, regardless of date, “[a]ny and insurance records, documents,

 8                         reports, claims, applications, enrollment records, policies, medical records,

 9                         benefits, explanation of benefits, billings, denials and any other reocrds,

10                         including but not limited to any records/documents that may be stored

11                         digitally and/or electronically relating to Jeremy Lapachet, DOB 12/7/74,

12                         HAR: 56936955, Santa Clara Hosp. # 56837532.”

13      2. The subpoena had a production date and time of January 2, 2019 at 9:00 a.m.

14      3. Plaintiff’s counsel contend that the subpoenaed documents likely contain privileged

15          information to which Defendants are not entitled (such as medical histories of unrelated

16          conditions and/or injuries), and that the subpoenas as drafted are overbroad insofar as they

17          seek discovery of information protected by Plaintiff’s physician-patient privilege and

18          privacy rights, and which is neither proportional to the needs of this case nor relevant to

19          the claims and defenses in this matter. Counsel for defendants disputes plaintiff's

20          contentions set forth in this paragraph.

21      4. Plaintiff’s counsel and Defendants’ counsel met and conferred by email on December 17,

22          2018 and again on January 2, 2019. The parties agree to the following “First-Look”

23          Procedure:

24              a. Counsel for Defendants shall instruct Ronsin Litigation Support Services to obtain

25                  the subpoenaed documents on January 9, 2019; however, instead of producing the

26                  documents to counsel for Defendants, Ronsin Litigation Support Services shall
27

28
     Case No. 1:17-cv-01226-DAD-EPG: STIP & ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENA
                                                       2
 1                  instead produce the documents directly to Plaintiff’s counsel’s business address:

 2                  Haddad & Sherwin LLP, 505 17th Street, Oakland, CA 94612.

 3              b. Upon receipt of the subpoenaed documents from Ronsin Litigation Support

 4                  Services, Plaintiff’s counsel will then have fifteen (15) business days to review the

 5                  documents to see if they contain any privileged information. If the documents do

 6                  contain such information, Plaintiff’s counsel shall redact and/or withhold the pages

 7                  containing that information and Plaintiff’s counsel shall create a privilege log

 8                  complying with Federal Rules of Civil Procedure 45(e)(2)(A)(i)–(ii) and

 9                  26(b)(5)(A)(i)–(ii).

10              c. On or before the fifteenth (15th) business day after receiving the records from

11                  Ronsin Litigation Support Services, Plaintiff’s counsel shall serve the subpoenaed

12                  documents by Federal Express Priority Overnight on Defendants’ counsel; if

13                  Plaintiff’s counsel has redacted and/or withheld any information, they shall also

14                  concurrently serve the privilege log described in ¶ 3(b), above.

15      5. Counsel for Defendants shall pay for Ronsin Litigation Support Services in obtaining the

16          documents and producing them to Plaintiff’s counsel, and Plaintiff’s counsel shall pay to

17          send them by Federal Express Priority Overnight to Counsel for Defendants.

18      6. Counsel for Defendants reserves their rights to seek production of any documents that are

19          withheld and/or redacted by Plaintiff’s counsel pursuant to the terms of this agreement.

20          Should any such discovery dispute not be subject to resolution through the meet and confer

21          process, Defendants reserve their rights to file discovery motions with the Court seeking an

22          Order requiring production of withheld documents.

23

24   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

25

26
27

28
     Case No. 1:17-cv-01226-DAD-EPG: STIP & ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENA
                                                      3
 1   DATED: January 3, 2019                       HADDAD & SHERWIN LLP
                                                  LAW OFFICE OF SANJAY S. SCHMIDT
 2

 3
                                                  /s/ Teresa Allen
 4
                                                  TERESA ALLEN
 5                                                Attorneys for Plaintiff
 6
     DATED: January 3, 2019                       BERTLING LAW GROUP
 7

 8                                                /s/ Jemma P. Saunders

 9                                                PETER G. BERTLING
                                                  JEMMA P. SAUNDERS
10                                                JILL B. NATHAN
                                                  Attorneys for Defendants
11
                                                  CFMG, Fithian, Antonio,
12                                                Berghorst, Trinidad, Devendra,
                                                  King, Tawana, Alejandre
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Case No. 1:17-cv-01226-DAD-EPG: STIP & ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENA
                                                      4
 1
                                                  ORDER
 2
            Pursuant to Stipulation of the Parties (ECF No. 82), and good cause appearing,
 3

 4
     IT IS SO ORDERED.
 5

 6      Dated:     January 4, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Case No. 1:17-cv-01226-DAD-EPG: STIP & ORDER RE: “FIRST LOOK” AGREEMENT RE: SUBPOENA
                                                      5
